Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The amendment dated October 30, 2020 has been entered. Claims 1-7 remain pending in the application. Applicants amendments to the specification and the claims have overcome each and every objection set forth in the Non-Final Office Action dated August 4, 2020. Applicant’s amendments to the claims have overcome only some of the 112 rejections set forth in the Non-Final Office Action dated August 4, 2020 and the rejections that remain pending can be found in the Office Action below. Any new and/or pending objections and/or rejections can be found in the Office Action below. 

Response to Arguments
Applicant's arguments filed October 30, 2020 have been fully considered but they are not persuasive. In regards to the arguments concerning the 101 rejection of claim 6 laid out in the Non-Final Office Action dated August 4, 2020 the arguments have been fully considered but are not persuasive. The 101 rejection of claim 6 is maintained as the last limitation of the claim, not generating electric power by the motor-generator solely to generate electric power corresponding to the power consumption of the auxiliary device, only occurs when the charging electric energy takes a value at which the battery is neither charged nor discharged. As such, although this limitation would be .
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly introduced reference Colley (US 2004/0169497) in combination with the reference Yamamoto teaches the added limitation of calculating the required torque based on the charging electric energy and the driving torque without taking the power consumption into consideration without limiting the power consumption of the auxiliary device, and without summing up the power consumption of the auxiliary device when the state of charge is greater than or equal to the predetermined lower limit value and less than or equal to the upper limit value. The reference Yamamoto teaches in par 28 and Fig. 5 that when the state of charge of the battery is between a lower and an upper limit to limit the charging and discharging energy of the electric motor to the battery to zero.  The reference Colley teaches a hybrid electric system for a vehicle which teaches in Par 58 that when the battery of the vehicle is of sufficient charge to no longer require charging to disable the electric generator and run the electrical loads solely off of the battery of the vehicle. The combination of Yamamoto and Colley teaches a hybrid system that when the state of charge of the battery of the vehicle is sufficiently high enough to not require charging to disable the motor generator of the vehicle instead of running it at a low efficiency. In addition, this limitation added to Yamamoto would render the auxiliary electrical load to no longer be part of the calculation of the required engine power when the motor is disabled as when the motor is disabled then it is no longer possible for the engine to even supply power to the auxiliary electrical loads. In addition, the reference Colley teaches the newly added limitation of when the charging electric energy takes a value at which the battery is neither charged nor discharged, the processing circuitry controls the hybrid system not to .

Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 9, “to calculate” should be --calculating-- to recite a step in the operations.
In lines 31-32, “without taking -the power consumption into consideration without limiting the power consumption of the auxiliary device” should be --without taking the power consumption into consideration, without limiting the power consumption of the auxiliary device-- to more clearly separate the two limitations and to correct a typographical error.
Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  
In line 5, “the processing circuit” should be --the processing circuitry-- to maintain consistency throughout the claims.
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  
In lines 29-30, “without taking the power consumption into consideration without limiting the power consumption of the auxiliary device” should be --without taking the power consumption into consideration, without limiting the power consumption of the auxiliary device-- to more clearly separate the two limitations.
Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  
In line 7, “process circuit” should be --processing circuitry-- to maintain consistency throughout the claim.
In lines 30-42, “without taking- the power consumption into consideration without limiting the power consumption of the auxiliary device and” should be --without taking the power consumption into consideration, without limiting the power consumption of the auxiliary device, and-- to more clearly separate the limitations and to correct a typographical error
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation “without limiting the power consumption of the auxiliary device” which does not 
 Claims 2-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2 recites the limitation “without limiting the power consumption of the auxiliary device” which does not appear to be taught in the specification. The specification does in Par 67 teach having the battery discharge power to cover the power consumption but makes no mention about if the power consumption is or is not to be limited in some way. Claim 3 is rejected by virtue of their dependency on claim 2.
Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6 recites the limitation “without limiting the power consumption of the auxiliary device” which does not appear to be taught in the specification. The specification does in Par 67 teach having the battery discharge power to cover the power consumption but makes no mention about if the power consumption is or is not to be limited in some way. 
Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 7 recites the limitation “without limiting the power consumption of the auxiliary device” which does not appear to be taught in the specification. The specification does in Par 67 teach having the battery discharge power to cover the power consumption but makes no mention about if the power consumption is or is not to be limited in some way. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites when the charging electric energy takes a value at which the battery is neither charged nor discharged, the processing circuitry controls the hybrid system not to generate electric power by the motor-generator solely to generate electric power corresponding to the power consumption of the auxiliary device which renders the claim indefinite. The claim previously recites that the auxiliary device receives power from the battery, that the charging electric energy is calculated so that the battery is neither charged not discharged when the state of charge is greater than or equal to 

Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites “calculate the required torque without taking into consideration without limiting the power consumption of the auxiliary device at least the power consumption of the auxiliary device and the charging electric energy” which is unclear. It is unclear how these limitations are meant to be related to each other and interpreted and if the limitation of without limiting the power consumption is meant to be entirely separate to the without consideration limitation of the claim or not. Claim 3 is rejected by virtue of its dependency on claim 2. For purposes of examination, the Examiner has interpreted the limitation as calculate the required torque without taking into consideration at least the power consumption of the auxiliary device and the charging electric energy and without limiting the power consumption of the auxiliary device.
Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In claim 4 in line 5, the limitation “when the motor-generator is being discharged” is indefinite as it is unclear as to how a motor-generator is to be discharged. It is unclear as to whether this limitation refers to when the motor-generator is receiving power from the engine to charge the battery or if the limitation refers to when the battery is discharging electric energy to the motor generator.  Claim 5 is rejected by virtue of its dependency on claim 4.  For the purposes of Examination, the Examiner has interpreted the term to mean when electric energy is being discharged from the battery to the motor-generator.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites when the charging electric energy takes a value at which the battery is neither charged nor discharged, the processing circuitry controls the hybrid system not to generate electric power by the motor-generator solely to generate electric power corresponding to the power consumption of the auxiliary device which renders the claim indefinite. The claim previously recites that the auxiliary device receives power from the battery, that the charging electric energy is calculated so that the battery is neither charged not discharged when the state of charge is greater than or equal to the predetermined lower limit value and less than or equal to an upper limit value, and that the required torque is calculated without taking the power consumption into consideration and that the power consumption is not limited when the state of charge is greater than or equal to the predetermined lower limit value and less than or equal to the upper limit value. Taking these limitations for this range of the state of charge of the battery in combination recites that the engine and motor-generator do not generate power corresponding to the power consumption of the auxiliary device and that the power consumption of the auxiliary device is to not be limited while also reciting that the auxiliary device is being supplied electric power from the battery which is not charged nor discharged. This renders the claim unclear as to how the battery is to supply power to the auxiliary device but is also not to be discharged when the motor-generator and engine do not supply power corresponding to the power consumption of the auxiliary device and the power consumption is not limited. Therefore it is unclear if 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are drawn to calculating the electric energy transferred between the motor-generator and the battery, calculating the power consumption of an auxiliary device, and calculating the required torque of the engine. Particularly, claim 6 recites: calculating a charging electric energy transferred between the motor-generator and the battery based on a state of charge of the battery, calculating a power consumption of the auxiliary device, and calculating a required torque of the engine based on at least one of the charging electric energy, the power consumption, and a driving torque, which is required to propel the vehicle, wherein the charging electric 
The limitation of calculating the charging electric energy transferred between the motor-generator and the battery based on a state of charge of the battery, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting that the calculations are done by the processing circuitry, nothing in the claims precludes the step from practically being performed in the mind. For example, but for the “by a processing circuitry” calculating in the context of the claims encompasses a user using the current state of charge of the battery to calculate a charging electric energy. Similarly, the limitation of calculating the power consumption of an auxiliary device, as drafted, 
This judicial exception is not integrated into a practical application.  In particular, the claim 6 recites the additional elements of a hybrid system of a vehicle, the hybrid system including an engine, a motor-generator drivingly coupled to the engine, a battery, which supplies electric power to the motor generator, and an auxiliary device, which receives electric power supply from the battery.  However, the claims only recite a control method for the use with these additional elements and does not integrate these structural elements into any practical applications of the steps in the claims. In claim 6, the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the engine, motor-generator, battery, auxiliary device, and generic computer with generic computing elements configured to perform the calculating steps of the claim amounts to no more than mere instructions to apply the exception using generic computer components and the intended use for the claims. In addition, as discussed above, the step of not generating electric power by the motor-generator under the broadest reasonable interpretation of a method step is not performed. Mere instructions to apply an exception using a generic computer components, or some combination of components, cannot provide an inventive concept. Claim 6 is not drawn to patent eligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (Japanese Patent Application Publication 2011183910 with English Translation Provided) in view of Colley (US Patent Application Publication 2004/0169497), based on the claim language as best understood by the Examiner.

Regarding Claims 1, 6, and 7:
Yamamoto discloses:
A hybrid system of a vehicle, (Yamamoto: Par 16)
A control method for a hybrid system of a vehicle
A non-transitory computer readable memory medium (Yamamoto: ROM 74 Fig. 1), which stores a program that causes a processing circuit (Yamamoto: CPU 72 Fig. 1) to perform a control process for a hybrid system of a vehicle, (Yamamoto: Par 22)
that includes an engine (Yamamoto: Engine 22 Fig. 1), (Yamamoto: Par 16)
a motor-generator (Yamamoto: Motor Mg 1 Fig. 1) drivingly coupled to the engine, (Yamamoto: Par 16)
a battery (Yamamoto: Battery 50 Fig. 1) which supplies electric power to the motor-generator, (Yamamoto: Par 16 and 19)
and an auxiliary device (Yamamoto: Auxiliary Device Par 21) which receives electric power supply from the battery, (Yamamoto: Par 21)
the hybrid system further including processing circuitry (Yamamoto: CPU 72 Fig. 1) that is configured to perform operations comprising:  (Yamamoto: Par 22)
calculating a charging electric energy transferred between the motor-generator and the battery based on a state of charge of the battery (Yamamoto: Par 28)
and to calculate a power consumption of the auxiliary device; (Yamamoto: Par 28-29)
calculating a required torque of the engine based on at least one of the charging electric energy, the power consumption, and a driving torque, which is required to propel the vehicle, (Yamamoto: Par 29-30)
wherein the processing circuitry is further configured to: calculate the charging electric energy by: (Yamamoto: Par 28 Fig. 5)
calculating the charging electric energy such that electric power is supplied from the motor-generator to charge the battery when the state of charge of the battery is less than a predetermined lower limit value,
calculating the charging electric energy such that the battery is neither charged nor discharged when the state of charge is greater than or equal to the predetermined lower limit value and less than or equal to an upper limit value (Yamamoto: Par 28 Fig. 5)
the upper limit value being previously set to a value greater than the predetermined lower limit value, (Yamamoto: Par 28 Fig. 5)
and calculating the charging electric energy such that electric power is supplied from the battery to the motor- generator when the state of charge is greater than the upper limit value (Yamamoto: Par 28 Fig. 5)
calculating the required torque by: calculating the required torque based on the charging electric energy, the power consumption, and the driving torque when the state of charge is less than the predetermined lower limit value, (Yamamoto: Par 29-30)
and calculating the required torque based on the charging electric energy and the driving torque when the state of charge is greater than or equal to the predetermined lower limit value and less than or equal to the upper limit value, (Yamamoto: Par 29-30)

Yamamoto does not appear to explicitly disclose:
and calculating the required torque based on the charging electric energy and the driving torque without taking -the power consumption into consideration without limiting the power consumption of the auxiliary device, and without summing up the power consumption of the auxiliary device when the state of charge is greater than or equal to the predetermined lower limit value and less than or equal to the upper limit value, and
when the charging electric energy takes a value at which the battery is neither charged nor discharged, the processing circuitry controls the hybrid system not to generate electric power by the motor-generator solely to generate electric power corresponding to the power consumption of the auxiliary device.

Yamamoto discloses a method and system for calculating the required power of an engine in a vehicle based on a hybrid system that uses a motor-generator to supply power from the engine to the battery and to auxiliary electrical loads. Yamamoto also discloses in Par 29-30 that when the state of charge of the battery is between a lower and an upper limit to set the charge-discharge power supplied to the battery to zero. Colley teaches a similar system that uses a prime mover such as an engine and a connected generator to supply power to an energy reservoir that supplies power to loads in a hybrid vehicle. Colley teaches that when the battery is of sufficient charge such that the motor generator is no longer needed to charge the battery to disable the motor generator of the vehicle and power the loads entirely off of the power from the battery. Colley also teaches that when this occurs that it is possible to decouple the prime mover and motor generator from the load and to continue to power the load without changing the power used by the load in Par 70 and when the engine and motor are disconnected from the battery and auxiliary load then the engine would no longer be able to directly supply any power to the auxiliary load.
As such, Colley teaches:
and calculating the required torque based on the charging electric energy and the driving torque without taking -the power consumption into consideration without limiting the power consumption of the auxiliary device, and without summing up the power consumption of the auxiliary device when the state of charge is greater than or equal to the predetermined lower limit value and less than or equal to the upper limit value, and (Colley: Par 58 and 70)
when the charging electric energy takes a value at which the battery is neither charged nor discharged, the processing circuitry controls the hybrid system not to generate electric power by the motor-generator solely to generate electric power corresponding to the power consumption of the auxiliary device. (Colley: Par 29-30, 58 and 70)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added disabling the generator and decoupling the prime mover from the load as taught by the system of Colley to the system and method of Yamamoto. Both Yamamoto and Colley teach similar hybrid systems that use a generator and a battery to directly supply the power to loads in the vehicle and it would have been obvious to add Colley’s teaching of disabling the generator and decoupling the prime mover from the load when the battery is sufficiently charged in order to make the system more practical. A person of ordinary skill in the art would have been motivated to combine the teachings of Yamamoto and Colley because of the motivation found in Par 66 of Colley and would improve Yamamoto by making hybrid electric technology more practical. 


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (Japanese Patent Application Publication 2011183910 with English Translation Provided) in view of Colley (US Patent Application Publication 2004/0169497) as applied to claim 1 above, and further in view of Bell (US Patent Application Publication 2018/0281773), based on the claim language as best understood by the Examiner.

Regarding Claim 2:
Modified Yamamoto teaches, as shown in the rejection above, the limitations of claim 1.
Modified Yamamoto further discloses:
wherein discharging electric energy is the charging electric energy supplied from the battery to the motor-generator
and the processing circuit is configured to calculate the required torque when the state of charge is greater than the upper limit value (Yamamoto: Par 29-30)

Modified Yamamoto does not appear to explicitly teach:
calculate the required torque without taking into consideration without limiting the power consumption of the auxiliary device at least the power consumption of the auxiliary device and the charging electric energy when the state of charge is greater than the upper limit value and the power consumption is greater than the discharging electric energy.

Modified Yamamoto teaches calculating the required torque based on the combination of the required power to drive the vehicle, the power flowing between the motor and the battery and the power consumed by the auxiliary device as well as the power that the battery itself is discharging. Bell similarly teaches a system which uses the motor generator and a battery to supply power to an auxiliary power loads and also teaches in Par 49 and 51 that if the electrical load surpasses the capacity of the motor generator and battery that it is possible to reconfigure the battery to supply the power to meet the extra capacity without limiting the auxiliary load and without adjusting the current configuration of the engine.
As such, Bell teaches: 
calculate the required torque without taking into consideration without limiting the power consumption of the auxiliary device at least the power consumption of the auxiliary device and the charging electric energy when the state of charge is greater than the upper limit value and the power consumption is greater than the discharging electric energy. (Bell: Par 49 and 51)


Regarding Claim 3:
Modified Yamamoto teaches, as shown in the rejection above, the limitations of claim 2.
Modified Yamamoto further discloses:
wherein the engine control section is configured to calculate the required torque based on the charging electric energy, the power consumption, and the driving torque when the state of charge is greater than the upper limit value (Yamamoto: Par 29-30)
and the power consumption is less than or equal to the discharging electric energy. (Bell: Par 49)

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (Japanese Patent Application Publication 2011183910) in view of Colley (US Patent Application Publication  as applied to claim 1 above, and further in view of Gaither (US Patent Application Publication 2016/0152152), based on the claim language as best understood by the Examiner.

Regarding Claim 4:
Modified Yamamoto teaches, as shown in the rejection above, the limitations of claim 1.
Modified Yamamoto further teaches:
wherein the processing circuitry is configured to use a first lower limit value as the predetermined lower limit value when the motor-generator is being discharged, (Yamamoto: Par 28 Fig. 5)
Modified Yamamoto does not appear to explicitly disclose
and use a second lower limit value greater than the first lower limit value as the predetermined lower limit value when the motor- generator is generating electric power.
Modified Yamamoto teaches a system and method for a hybrid vehicle that uses a lower limit value to determine when a battery of the hybrid vehicle should and should not be charged. Similarly, Gaither teaches a system and method for charging the battery of a hybrid vehicle that uses a hysteresis margin when charging the battery that is based upon the auxiliary power consumption.  The hysteresis margin ensures the battery will have an adequate amount of charge based on the vehicle conditions.
As such, Gaither teaches:
and use a second lower limit value greater than the first lower limit value as the lower limit value when the motor- generator is generating electric power. (Gaither: Par 55-56)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the hysteresis margin as taught by the system of Gaither to the system of modified Yamamoto. Both teach hybrid vehicles that charge the battery to a set limit and it would have been obvious to add the hysteresis margin to modified Yamamoto to ensure that the vehicle has 

Regarding Claim 5:
Modified Yamamoto teaches, as shown in the rejection above, the limitations of claim 4.
Modified Yamamoto further teaches:
wherein the second lower limit value is set such that a difference between the first lower limit value and the second lower limit value is greater when the power consumption is large, relative to when the power consumption is small. (Gaither: Par 56)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have added the hysteresis margin calculation based on the electrical load of the vehicle as taught by the system of Gaither to the system of modified Yamamoto. Both teach hybrid vehicles that charge the battery to a set limit and it would have been obvious to add the hysteresis margin to modified Yamamoto to ensure that the vehicle has an adequate amount of charge by basing the hysteresis margin on the power consumption of auxiliary devices such as the HVAC.  A person of ordinary skill in the arts would have been motivated to combine the teachings of modified Yamamoto and Gaither because of the motivation found in Par 8 of Gaither, which would improve modified Yamamoto by enhancing the driving performance and helping to meet driver expectations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K MORGAN whose telephone number is (571)272-4238.  The examiner can normally be reached on Monday through Friday 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/N.K.M./Examiner, Art Unit 3669                                                                                                                                                                                                        


/Nadeem Odeh/Primary Examiner, Art Unit 3669